Citation Nr: 1146936	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO. 09-50 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for discoid lupus erythematosus with alopecia (claimed as balding, loss of hair), to include as secondary to the service-connected disability of pseudofolliculitis.

2. Entitlement to a compensable rating for pseudofolliculitis.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to March 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2009 and February 2011 by the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO). The September 2009 rating decision denied an increased rating for pseudofolliculitis. The February 2011 rating decision denied service connection for discoid lupus erythematosus with alopecia.

The Veteran provided testimony at an October 2011 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

At an October 2011 Board hearing, the Veteran related in-service symptoms of the skin and loss of hair that he perceives to have been the onset of later-diagnosed discoid lupus erythematosus with alopecia. Based on his lay-observations and discussions with treatment providers he believes that his in-service condition was mis-diagnosed or too narrowly diagnosed as now-service-connected pseudofolliculitis. A VA treating physician has opined that the Veteran's discoid lupus erythematosus began during service, although she did not have the opportunity to review the relevant service treatment records, which generally focus on symptoms of the face and front of the neck. 

The Board does not have the medical expertise to determine whether the Veteran's in-service symptoms represent the onset of later-diagnosed discoid lupus erythematosus with alopecia. As a result, a medical examination and opinion is required to determine whether the Veteran's current discoid lupus erythematosus with alopecia began during service or is related to any incident. See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also at the Board hearing, the Veteran and his representative described recent records of biopsy and treatment relevant to the claim on appeal. It is not clear whether all relevant records of treatment have been sought or obtained. The RO/AMC must seek to obtain all relevant records of treatment. See 38 U.S.C.A. § 5103A(a)-(c). 

An August 2009 VA examination report contains findings and assessments that are shown to be incorrect by subsequent VA biopsy and treatment provider findings. A new VA examination for the purpose of determining the nature and severity of the Veteran's service-connected skin disability is required. See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his skin symptoms from the time of his discharge from service in March 1973 forward. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include VA records of treatment for skin disability from January 2011 forward.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Once all available medical records have been received, arrange for a VA examination with an appropriate clinician. 

The purposes of the examination are (i) to determine whether the Veteran's discoid lupus erythematosus with alopecia had its onset during active service or was related to any incident of service, and (ii) to determine the current nature and severity of the Veteran's service-connected pseudofolliculitis. 

The following considerations will govern the examination:

(a) The claims folder, including all relevant medical records and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must take a detailed history from the Veteran. 






(d) The examiner must opine whether there is a medical basis to support or doubt the history provided by the Veteran, with a fully reasoned explanation for this finding.

(e) The examiner must be referenced to the following treatment records:

(i) Service treatment records dated in March 1971, February 1972, July 1972, and September 1972 for problems shaving and pseudofolliculitis.

 (ii) A May 1980 VA examination report, including examination findings of pseudofolliculitis of the face and tinea versicolor of the chest and back.

(iii) A VA biopsy report from August 2010 indicating that a punch biopsy of the scalp showed superficial and deep mononuclear infiltrate, epidermis with interface changes and focal atrophy, and follicular plugging and adnexal atrophy, and that the biopsy was most consistent with lupus.

(iv) The October 2010 opinion of a VA resident dermatologist and a VA attending dermatologist that the Veteran was misdiagnosed during service as having pseudofolliculitis alopecia, and that the Veteran has discoid lupus erythematosus with alopecia that began during active service.

(f) The examiner must provide a diagnosis for each skin disorder found upon examination.



(g) For each diagnosed skin disorder, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.

(h) The examiner must provide an opinion as to whether the in-service diagnosis of pseudofolliculitis was incorrect or was too limited of a diagnosis.

(i) If the examiner finds that the Veteran has both service-related skin disorders and non-service-related skin disorders, the examiner must provide an opinion as to whether the non-service-related skin disorder is caused or chronically worsened as a result of the service-related skin disorder. 

(j) The examiner must provide an opinion as to whether the Veteran has systemic lupus erythematosus, and if so, the examiner must provide an opinion as to whether the disorder began within one year after discharge from active service. See 38 C.F.R. § 3.309(a).

(k) To the extent the examiner finds that the Veteran has a skin disorder or multiple skin disorders that began during active service or are related to active service, the examiner must provide an opinion as to the nature and severity of those skin disorders, including the percent of the body affected, whether the head, face or neck is affected, whether there is any resulting disfigurement, and the types and effects of medications prescribed for those disorders.



(l) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, without a reasoned explanation for the opinion, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3. Readjudicate the issues on appeal. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


                           	
_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

